Citation Nr: 0519379	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-19 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a compression 
fracture T11-T12 with traumatic arthritis, currently 
evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for a fracture with 
resection of the left radius (non-dominant), currently 
evaluated as 20 percent disabling. 

3.  Entitlement to an increased (compensable) rating for 
hearing loss of the right ear.

4.  Entitlement to an increased (compensable) rating for 
residuals of a fractured mandible.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued the assigned ratings 
for residuals of fractures of the left radius and mandible 
and for hearing loss of the right ear.  The appeal also 
arises from a January 2003 rating which inter alia continued 
a 20 percent rating for residuals of a thoracic compression 
fracture with traumatic arthritis. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted above, the issue concerning an increased rating for 
residuals of a thoracic compression fracture with traumatic 
arthritis was addressed in a January 2003 rating.  When the 
veteran filed his substantive appeal vis-à-vis the other 
claims listed on the first page of this decision in June 
2003, he also referenced complaints pertaining to his service 
connected spine disorder.  In March 2004, the RO notified the 
veteran as to which claims were on appeal and sought 
clarification as to the spine claim inter alia.  On April 19, 
2004, the veteran responded, in effect, that he had intended 
his June 2003 substantive appeal to also pursue an increased 
rating for the service connected back disability.  The Board 
considers his June 2003 substantive appeal together with his 
other communications adequate to constitute a timely Notice 
of Disagreement with respect to the January 2003 rating vis-
à-vis the thoracic compression fracture as well.  

Where a veteran has submitted a timely notice of disagreement 
with an adverse decision and the RO did not subsequently 
issue a statement of the case addressing the issue, the Board 
should remand the issue to the RO for issuance of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  
However, this issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); 

It is also noted that although having expressed a desire for 
a hearing before a travel section of the Board, the veteran 
requested that the hearing scheduled in July 2004 be 
rescheduled.  Since that request was received two weeks 
before the scheduled hearing, it was rescheduled for November 
3, 2004.  The Board observes that notice of the hearing was 
mailed to the veteran's address of record and the veteran 
responded in correspondence dated October 10, 2004 that he 
was unable to leave work to attend the hearing.  He also 
indicated that he wished to await a future visit from the 
Board.  

Ordinarily, a hearing before the Board will not be 
rescheduled several times.  However, the RO sent the veteran 
a letter giving him the option of indicating he would rather 
wait for another hearing.  Under the circumstances, the Board 
considers that due process requires that the veteran should 
be afforded the opportunity for a hearing.  

Accordingly, the case is REMANDED for the following 
development:

1.  After undertaking any development 
deemed appropriate, the RO should issue a 
statement of the case to the veteran and 
representative addressing the issue of 
entitlement to an increased rating for a 
compression fracture T11-T12 with 
traumatic arthritis.  The appellant 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate. 

2.  The RO should schedule a hearing 
before a travel section of the Board.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




